Citation Nr: 1712069	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-08 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for herniated nucleus pulposus of the right paracentral C5-6.

2.  Entitlement to service connection for subscapularis tendinopathy and mild subacromial and subdeltoid bursitis of the left shoulder (claimed as left shoulder bursitis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the U.S. Navy from June 1977 to June 1981 and from March 1987 to June 1998. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from November 2008 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  He subsequently withdrew this request in a form received in September 2011. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board must remand this matter to obtain outstanding service personnel records and to obtain an additional VA examination and medical opinion.

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of its duty to assist claimants, VA must obtain relevant evidence upon receipt of a substantially complete application for benefits.  When relevant evidence is in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain such evidence.  38 C.F.R. § 3.159(c)(2).

VA's duty to assist claimants may also require it to schedule a claimant with a VA medical examination.  However, whenever VA has undertaken the effort to afford a claimant an examination, whether or not such an examination is required, VA must provide an adequate examination "or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  The Board also recognizes that an opinion that is based upon an inaccurate factual premise has no probative value and it stands to reason that any such opinion is inherently inadequate for VA purposes.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  

At the outset, the Board notes that the Veteran's service personnel records appear incomplete.  Specifically, the most recent DD Form 214 that appears in the record indicates that, prior to his March 1987 to June 1998 period of service with the U.S. Navy, the Veteran had just over nine years of prior active service.  However, the only other DD Form 214 in the Veteran's claims file includes the four-year period of active duty service from June 1977 to June 1981.  The Veteran's claims file also includes a medical enlistment examination in February 1982, suggesting that his remaining active duty service began at that time and continued through his reenlistment in March 1987.  However, the claims file does not contain any evidence that the Veteran's service personnel or treatment records relating to this period were specifically sought.  As such, the RO should verify the Veteran's periods of service and obtain any outstanding service personnel and treatment records relating to any unaccounted for period. 

In the course of the instant appeal, the Veteran also attended a VA examination in July 2009 relating to his service-connection claim for a left shoulder disability.  This examination report was supplemented by a September 2009 VA medical opinion.  At his July 2009 VA examination, the Veteran specifically attributed his left shoulder disability to his service-connected cervical spine condition.  Although the subsequent September 2009 VA examiner statement includes an opinion regarding whether the Veteran's left shoulder disability was directly related to the circumstances of the Veteran's active duty service, it does not contain any opinion regarding whether the Veteran's service-connected cervical spine condition caused or permanently aggravated the Veteran's left shoulder disability beyond the national progression of the disability.  As such, the Board finds that the July 2009 VA examination and the September 2009 VA medical opinion do not describe the Veteran's left shoulder disability in sufficient detail to adjudicate the claim and an additional VA medical opinion should be secured regarding the etiology of the Veteran's left shoulder disability.

Similarly, as the Veteran's claims file does not appear to contain all of the relevant service personnel and/or treatment records from the period between June 1981 to March 1987, it is possible that relevant medical or service records exist that were not considered by this examiner.  Therefore, if any additional service treatment or service personnel records are secured, they should be reviewed by a VA medical professional before said professional offers an opinion regarding the nature of the Veteran's left shoulder disability.

In addition to the VA examination relating to the Veteran's left shoulder disability, the Veteran also attended a VA examination in connection with his claim for an increased rating for his cervical spine disability in February 2016.  This VA examiner indicated that the Veteran did not have signs or symptoms of radiculopathy and that he did not have any neurological abnormalities or findings relating to a cervical spine condition.  The examiner was also asked to comment on diagnostic testing.  He reported that no imaging studies of the cervical spine had been performed and were available and that there were no other significant diagnostic test findings or results.  However, a review of the Veteran's claims file indicates that he underwent an EMG in August 2011 to evaluate his cervical spine disability.  The report of this electrodiagnostic study stated that the Veteran experienced chronic radiculopathy of the left upper extremity.  As this medical evidence appears to contradict the factual premise that underlies the February 2016 VA examination, the Board finds that it additional testing is required to medically resolve this apparent contradiction. 

In addition, the Board notes that after this February 2016 VA examination, the Court of Appeals for Veterans Claims (Court) issued Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court found the final sentence of 38 C.F.R. § 4.59 created a requirement that whenever possible in the cases of joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016).  The February 2016 VA examination does not contain any passive range of motion measurements or any findings for testing for pain on passive motion.  Therefore, in light of Correia, a remand for a new VA examination is also necessary to complete the required range of motion testing.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Contact the Veteran and attempt to verify his dates of service.  Allow him an appropriate time to respond.

3.  Thereafter, secure copies of outstanding service personnel and service treatment records for any period of active duty service not yet accounted for from the NPRC (or other appropriate service department agency) and associate them with the Veteran's claims file.  Particular attention should be paid to the apparent period of active duty service with the U.S. Navy beginning February 1982.  Should no records be found after an exhaustive search, so annotate in the claims file.

4.  Thereafter, obtain an addendum opinion from an appropriate medical professional.  The entire claims file should be made available to the medical professional and the medical professional should indicate that he or she has reviewed the claims file.  The medical professional is asked to opine on the following items and provide a complete rationale for each opinion:

a.  Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's current left shoulder disability is etiologically related to his active duty service?

b.  Is it as least as likely as not (a 50 percent probability or greater) that any of the Veteran's service-connected disabilities (1) caused or (2) aggravated (permanently worsened beyond the normal progression of the disability) the Veteran's left shoulder disability.

5.  After items one through three have been completed, schedule the Veteran for an examination with an appropriate medical professional to evaluate the Veteran's cervical spine disability.  The entire claims file should be made available to the examiner and the examiner should indicate that he or she has reviewed the claims file.  

The examiner should conduct range of motion testing and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination. 
         
The range of motion testing must include active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
         
In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain, weakness, easy fatigability, incoordination, or flare-ups.  These findings should be expressed in terms of the additional limitation of motion caused by such factors expressed in degrees.  If these findings cannot reasonably be expressed in terms of degrees, the examiner should explain why.
         
The examiner should record the Veteran's reports of limitation of motion during flare-ups, and opine whether these reports are consistent with the disability found on examination.  The examiner should also discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's service-connected cervical spine disability.  The examiner should set forth all examination findings and any test results, along with a complete rationale for the conclusions reached.

6.  Thereafter, readjudicate the Veteran's claim for increased rating for a cervical spine disability and his claim for service connection for a left shoulder disability.  If any claim is not granted, send him and his representative a supplemental statement of the case and allow them an appropriate time to respond before returning the file to the Board for further appellate consideration of the claims.
		
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




